DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on February 18, 2021 and IDS filed on August 22, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the feature “wherein the LED comprises a light emitting first surface and a light emitting second surface that define the corner” in lines 1-2. It is unclear what the above feature is specifically refers to, and thus this renders claim 9 indefinite.
For example, it appears that “a light emitting first surface” and “a light emitting second surface” of claim 9 each relate back to “a light emitting surface” of the base claim 1. Support can be found at least in Figs. 3-4 and the descriptions thereof, and claim 18. For the examination purpose, the above feature is interpreted to as --wherein the light emitting surface comprises a light emitting first surface and a light emitting second surface that define the corner--.
Claim 10 is rejected due to its dependency.
Claim 13 recites the feature “wherein the LED comprises a light emitting top surface and a light emitting side surface that define the corner” in lines 1-2. It is unclear what the above feature is specifically refers to, and thus this renders claim 13 indefinite.
For example, it appears that “a light emitting top surface” and “a light emitting side surface” of claim 13 each relate back to “a light emitting surface” of the base claim 1. Support can be found at least in Figs. 3-4 and the descriptions thereof, and claim 18. For the examination purpose, the above feature is interpreted to as --wherein the light emitting surface comprises a light emitting top surface and a light emitting side surface that define the corner--.
Claim 14 is rejected due to its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chen et al. US 2017/0194538.
Regarding claim 1, Chen teaches a light emitting device (e.g., Figs. 1A-1C), comprising: 
a light emitting diode (LED) (e.g., 10, [40]) having a light emitting surface (e.g., 11, 13, [42]) defining a corner (e.g., a corner formed by the surfaces 11 and 13, Figs. 1A-1C); 
a luminophoric medium layer (e.g., 30, [50]) at least partially covering the light emitting surface; and 
a support layer (e.g., 20(21, 22), [43]) disposed between the light emitting surface and the luminophoric medium layer such that the support layer shapes the luminophoric medium layer at the corner to prevent a narrowing of the luminophoric medium layer at the corner (e.g., [43], [50], [52]).
Regarding claim 2, Chen teaches the light emitting device of claim 1 wherein the support layer extends from adjacent the corner (e.g., Figs. 1A-1C).  
Regarding claim 5, Chen teaches the light emitting device of claim 1 wherein the support layer extends from adjacent the corner and curves away from the LED (e.g., Figs. 1A-1C, [50], [52]).  
Regarding claim 6, Chen teaches the light emitting device of claim 1 wherein the support layer comprises an optical gel (e.g., [43]). 
Regarding claim 7, Chen teaches the light emitting device of claim 6 wherein the optical gel comprises silicone (e.g., [43]).  
Regarding claim 8, Chen teaches the light emitting device of claim 1 wherein the support layer is transparent (e.g., [43]).  
Regarding claim 9, Chen teaches the light emitting device of claim 1 wherein the LED comprises a light emitting first surface (e.g., 11, Figs. 1A-1C, [42]) and a light emitting second surface (e.g., 13, Figs. 1A-1C, [42]) that define the corner and wherein the support layer (e.g., (e.g., 20(21, 22), [43]) is disposed over at least one of the light emitting first surface and the light emitting second surface such that the support layer extends from adjacent the corner.  
Regarding claim 10, Chen teaches the light emitting device of claim 9 wherein an exterior surface (e.g., 221, Figs. 1A-1C, [45]) of the support layer has a curved shape that asymptotically approaches the light emitting first surface (e.g., Figs. 1A-1C, [45], [46]).
Regarding claim 11, Chen teaches the light emitting device of claim 1 wherein an exterior surface (e.g., 221, Figs. 1A-1C, [45]) of the support layer is formed of a plurality of curved portions (e.g., Figs. 1A-1C, [45], [46]).
Regarding claim 12, Chen teaches the light emitting device of claim 1 wherein an exterior surface (e.g., lower surface of 22, Figs. 1A-1C) of the support layer is at least partially linear.  
Regarding claim 13, Chen teaches the light emitting device of claim 1 wherein the LED comprises a light emitting top surface (e.g., 11, Figs. 1A-1C, [42]) and a light emitting side surface (e.g., 13, Figs. 1A-1C, [42]) that define the corner and the support layer (e.g., 20(22), [43]) extends over the light emitting side surface.  
Regarding claim 14, Chen teaches the light emitting device of claim 13 wherein the support layer (e.g., 20(21), Figs. 1A-1C, [43]) extends at least partially over the light emitting top surface.  
Regarding claim 15, Chen teaches the light emitting device of claim 1 wherein the support layer comprises at least one of an epoxy, a plastic, sapphire, and a glass (e.g., [43]).  
Regarding claim 16, Chen teaches the light emitting device of claim 1 wherein the support layer (e.g., 20(21, 22), Figs. 1A-1C, [45], [46], [48], [70]; the layer 20 of Chen is a solidified structure that is a stand-alone component) comprises a stand-alone component that has structural integrity.
Regarding claim 17, Chen teaches the light emitting device of claim 16 wherein the support layer (e.g., 20(21, 22), Figs. 1A-1C, [45], [46], [48], [70]; the layer 20 of Chen is a solidified structure that has a cap) comprises at least one of a ring and a cap that is separately mounted over the LED.
Regarding claim 18, Chen teaches a light emitting device (e.g., Figs. 1A-1C), comprising: 
a light emitting diode (LED) (e.g., 10, [40]) having a light emitting first surface (e.g., 11, [42]) and a light emitting second surface (e.g., 13, [42]) defining a corner (e.g., a corner formed by the surfaces 11 and 13, Figs. 1A-1C); 8Attorney Docket No. 3394-423Application No. 17/178,511 
a support layer (e.g., 20(22), [43]) disposed to receive light emitted by the light emitting second surface (e.g., 13, [42]) and disposed adjacent the corner, the support layer having an exterior surface (e.g., 211, 221, [45], [46]) that non-conformally covers at least one of the light emitting first surface and the light emitting second surface; and 
a luminophoric medium layer (e.g., 30, [50]) at least partially covering the light emitting first surface and the light emitting second surface, the luminophoric medium layer being at least partially supported by the support layer (e.g., Figs. 1A-1C).8Attorney Docket No. 3394-423Application No. 17/178,511
Regarding claim 19, Chen teaches the light emitting device of claim 18 wherein the support layer comprises a gel (e.g., [43]).
Regarding claim 20, Chen teaches the light emitting device of claim 18 wherein the support layer terminates adjacent the corner and extends away from the LED (e.g., Figs. 1A-1C).
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Chen et al. US 2017/0194538 (an alternative interpretation used in rejection).
Regarding claim 1, Chen teaches a light emitting device (e.g., Fig. 4D, [71]; see also Figs. 4A-4C for some reference characters not labeled in Fig. 4D; Because the method of Figs. 4A-4F provides the LED devices of Figs. 1-3, they share the same reference characters and the descriptions thereof), comprising: 
a light emitting diode (LED) (e.g., 10, [40]) having a light emitting surface (e.g., 11, 13, [42]) defining a corner (e.g., a corner formed by the surfaces 11 and 13); 
a luminophoric medium layer (e.g., 30, [50]) at least partially covering the light emitting surface; and 
a support layer (e.g., 20(21, 22), [43]) disposed between the light emitting surface and the luminophoric medium layer such that the support layer shapes the luminophoric medium layer at the corner to prevent a narrowing of the luminophoric medium layer at the corner (e.g., [43], [50], [52]).
Regarding claim 3, Chen teaches the light emitting device of claim 1 wherein the LED is mounted on a surface (e.g., upper surface of 300, Fig. 4D, [72]) and the support layer extends from the corner to the surface (e.g., Fig. 4D).
Regarding claim 4, Chen teaches the light emitting device of claim 1 wherein the LED is mounted on a supporting surface (e.g., upper surface of 300, Fig. 4D, [72]) and the support layer is generally sloped toward the supporting surface (e.g., Fig. 4D).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        August 31, 2022